Citation Nr: 0614893	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-04 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for Hepatitis C. 

2.  Entitlement to an effective date prior to January 6, 2003 
for the assignment of a 100 percent disability evaluation for 
PTSD.  


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In February 2003, the RO denied service connection for 
hepatitis C.  A notice of disagreement was submitted in April 
2003, a statement of the case was issued in January 2004 and 
a substantive appeal was received in February 2004.

In January 2005, the RO granted an effective date of January 
6, 2003, for assignment of a 100 percent evaluation for the 
veteran's service-connected PTSD.  In February 2005, the 
veteran submitted a notice of disagreement with the effective 
date assigned.  In August 2005, a statement of the case was 
issued for the claim.  In September 2005, the veteran 
submitted a substantive appeal.

In September 2004, the RO denied a claim of entitlement to 
individual unemployability from January 6, 2003, to February 
24, 2004, and also denied a claim of eligibility for 
Dependents' Educational Assistance.  In October 2004, the 
veteran submitted a notice of disagreement with the denials.  
In a January 2005 decision, the RO granted an earlier 
effective date of January 6, 2003, for assignment of a 100 
percent evaluation for service-connected PTSD and also 
granted the veteran's claim for eligibility to Dependents' 
Educational Assistance effective from January 6, 2003.  The 
RO's grant of a schedular 100 percent disability evaluation 
effective from January 6, 2003, has rendered moot the 
veteran's claim of entitlement to individual unemployability 
from January 6, 2003 to February 24, 2004.  The issue is no 
longer on appeal.  The RO's determination that the veteran 
was eligible for Dependents' Educational Assistance is a 
complete grant of the benefit sought on appeal.  The issue of 
eligibility for Dependents' Educational Assistance is also no 
longer in appellate status.  

In September 2004, the veteran's then representative raised a 
claim of entitlement to service connection for special 
monthly compensation.  The RO has already started development 
for the claim but it not currently in appellate status.  

In April 2006, VA notified the veteran that it had received 
information that the veteran's representative was retiring 
from the practice of law.  The veteran was informed of 
various options regarding new representation.  In a 
communication received in May 2006, the veteran advised VA 
that he wished to represent himself with his appeal. 


FINDINGS OF FACT

1.  Hepatitis C was not manifested during service or for many 
years thereafter and there is otherwise no causal 
relationship to service.

2.  An October 2002 rating decision which granted service 
connection for PTSD and assigned a 30 percent evaluation 
effective from May 22, 2001 is final.  

3.  On January 6, 2003, the veteran submitted a claim of 
entitlement to an increased rating for his service connected 
PTSD.  

4.  It was not factually ascertainable that an increase in 
the PTSD disability to the 100 percent level occurred during 
the one year period prior to January 6, 2003.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1137 (West 2002); 38 
C.F.R. § 3.303 (2004).  

2.  The criteria for entitlement to an effective date prior 
to January 6, 2003, for the grant of a 100 percent evaluation 
for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 8 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the April 2004 
VCAA letter (for the Hepatitis C claim) and the February 2005 
VCAA letter (for the earlier effective date claim) informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
April 2004 and February 2005 VCAA letters the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
April 2004 and February 2005 regarding what information and 
evidence was needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for a higher rating.  Moreover, he has 
been effectively furnished notice of both rating criteria and 
effective date provisions.  The Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  

Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on these claims have been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letters explicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession and that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the veteran and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has not 
been afforded a VA examination in connection with the 
hepatitis C claim.  The Board finds however, as set out 
below, that as there is no competent evidence of the presence 
of Hepatitis C during active duty or for many years 
thereafter, a current VA examination to determine the 
etiology of the currently existing hepatitis C would, by 
necessity, be based on a factual background reported by the 
veteran which is not objectively confirmed.  Such an opinion 
would not be probative.  The Board further finds that all 
available pertinent records, in service, private, and VA, 
have been obtained.  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issues being adjudicated by this appeal.  The Board finds 
that no further action is required by VA to assist the 
veteran with his claims.  

Entitlement to service connection for Hepatitis C

Criteria and Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

In the current case, the Board finds that service connection 
is not warranted for Hepatitis C.  The service medical 
records were negative for complaints of, diagnosis of, or 
treatment for Hepatitis C.  No pertinent abnormalities were 
noted on the report of the separation examination which was 
conducted in September 1968.  

There is no evidence of continuity of symptomatology from the 
time of the veteran's discharge until the present.  The 
veteran was hospitalized at a VA facility in June 1987.  He 
had reported at that time that he had a history of substance 
abuse in 1967 with opiates in service.  After his discharge 
in 1969, he used heroin, marijuana and alcohol until 1977 
when he stopped.  He used cocaine from 1982 until 1988.  
Hepatitis C was not noted.  

At the time of a December 1989 VA examination, the veteran 
reported that his drug abuse started during active duty.  He 
had used intravenous heroin in the past.  The last IV heroin 
use was three years prior.  A past medical history of 
Hepatitis B in 1972 related to IV drug use was mentioned.  A 
1972 gunshot wound was also reported.  The pertinent 
diagnosis was history of Hepatitis B.  

The first competent evidence of record of the presence of 
Hepatitis C is included in private medical records dated in 
1999.  An April 1999 report of a Hepatitis testing resulting 
in some positive results.  A private clinical record dated in 
April 1999 includes the notation that the veteran was 
positive for Hepatitis C antibody but liver function tests 
were normal.  The veteran reported a history of IV drug abuse 
dating back to 1977.  He also received transfusions around 
that time when he had gunshots and a spleenectomy.  The 
physician, Dr. K. Bhakta, opined that 1977 was likely the 
time that the veteran picked up the Hepatitis C.  Clinical 
and hospitalization records dated subsequent to April 1999 
evidence diagnoses of and treatment for Hepatitis C.  

At the time of a January 2003 VA examination, the veteran 
reported that he had been depressed ever since being 
diagnosed with Hepatitis C two years prior.  

In a January 2003 statement, the veteran reported that he 
came into contact with someone else's blood on at least three 
occasions while serving in Viet Nam.  He reported that he was 
diagnosed with Hepatitis C by a private facility in April 
1999.  

In March 2004, it was noted that the veteran had Hepatitis C.  
The veteran opined that the disability began while he was in 
Viet Nam.  It was noted that the veteran required a blood 
transfusion in 1972 after being struck by a bullet.  The Axis 
III diagnosis was Hepatitis C.  

In May 2004, the veteran reported that his risk factor for 
Hepatitis C was combat related blood exposure in the 
military.  

There is no competent evidence of record which links the 
currently diagnosed Hepatitis C to the veteran's active duty 
service.  The only evidence of record which links the 
disability to the veteran's active duty service is the 
veteran's own allegations.  As noted above, he has opined 
that he was infected by Hepatitis C during active duty as a 
result of being exposed to blood from combat.  There is no 
objective evidence of this exposure.  His military 
occupational specialty was not a combat specialty.  Previous 
reports of stressors submitted by veteran in connection with 
a prior PTSD claim do not reference his being exposed to 
blood from combat.  Furthermore, the Board finds the veteran 
is a lay person.  As a lay person, he is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The veteran's opinion as to etiology of his 
Hepatitis C is without probative value.  

Outweighing the veteran's opinion as to the etiology of his 
Hepatitis C is evidence included in the April 1999 clinical 
record.  At that time, Dr. K. Bhakta noted that the veteran 
had a history of IV drug abuse dating back to 1977.  There 
was also a reference to transfusions as a result of gun shot 
wounds.  Dr. Bhakta found it likely that it was in 1977 that 
the veteran was infected with the Hepatitis C virus.  It was 
noted that liver function tests had been normal since that 
time.  The Board places greater probative weight on Dr. 
Bhakta's opinion which was promulgated by a health care 
professional over the veteran's lay assertions of infection 
during active duty.  

The veteran has alleged that his Hepatitis C was caused by 
intravenous drug use which started while he was in Viet Nam.  
The Board notes, however, that on a Report of Medical History 
completed by the veteran at the time of his exit examination 
in September 1968, he denied having or ever having had a drug 
or narcotic habit.  The Board places greater probative weight 
on the veteran's report of his health status at the time of 
discharge over that currently advanced.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran].  Furthermore, even if the Hepatitis C was the 
result of heroin abuse during active duty, the Board notes 
that no compensation shall be paid if a disability is the 
result of a veteran's own willful misconduct, including the 
abuse drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 
3.301; see also VAOPGPREC 2-97 (1997).

In reaching the conclusions, above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v.  
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Entitlement to an effective date prior to January 6, 2003 for 
the assignment of a 100 percent disability evaluation for 
PTSD.

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of application therefore."  38 
U.S.C.A. § 5110(a).  This statutory provision is implemented 
by regulation which provides that the effective date for an 
award of increased compensation will be the date of receipt 
of claim or the date entitlement arose, which ever is later.  
38 C.F.R. § 3.400(o)(1).  An exception to that rule applies, 
however, under circumstances where evidence demonstrates that 
a factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that regard, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2).  See 38 C.F.R. § 3.400(o)(2); see also Harper v. 
Brown, 10 Vet. App. 125 (1997). 

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155.  The regulation which governs informal claims, 38 
C.F.R. § 3.155, provides as follows:  (a) Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
. . . may be considered an informal claim. Such informal 
claim must identify the benefit sought.  Id.

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.

In order to apply the above statutory and regulatory 
provisions to the instant appeal, it is necessary to 
determine the date of receipt of the appellant's claim for an 
increased evaluation, and to determine the date that it 
became factually ascertainable that the appellant's service-
connected disability increased in severity to the 100 percent 
rating.

As an initial matter, the Board points out that the appellant 
did not appeal the October 2002 rating decision that 
initially granted service connection for PTSD and assigned a 
30 percent evaluation.  Therefore, that decision is final.  
38 C.F.R. § 20.200; 38 U.S.C.A. § 20.1103.  Next, looking to 
the date that the appellant filed a claim for an increased 
rating claim for his PTSD, the Board observes that the date 
of receipt of such claim was no earlier than January 6, 2003.  
That is the date that the RO received the appellant's 
application for an increased rating (on VA Form 21-526) 
requesting an increase in his service-connected PTSD 
disability.  There is simply no other evidence that a claim 
for an increased rating was filed any earlier than January 6, 
2003.

The essential question thus is whether it was factually 
ascertainable during the year prior to the veteran's January 
6, 2003, claim that his PTSD was 100 percent disabling. 

Under the version of Diagnostic Code 9411 for PTSD in effect 
during the time period in question, a 100 percent rating was 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  The 
criteria under Diagnostic Code 9411 for a 100 percent rating 
have each been found to be an independent bases for granting 
a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95, 97 
(1994).

The pertinent evidence of record consists of VA clinical 
records, Social Security records and a report of a VA 
examination.  

A January 2002 private clinical record includes the notation 
that the veteran's symptoms were under control.  

A January 2002 clinical record indicates that the veteran was 
slightly depressed and his affect was constricted.  There 
were no suicidal or homicidal ideations.  There was no 
psychosis noted but some PTSD symptoms were present.  The 
diagnosis was PTSD.  

In March 2002, it was noted that the veteran continued to 
struggle with PTSD symptoms.  He was slightly depressed and 
his affect was constricted.  There were no suicidal or 
homicidal ideations and no psychosis.  

Private clinical records dated in March 2002 indicate that 
the veteran did not have any suicidal ideation.  He had a 
phobia of leaving his house.  

An April 2002 private clinical record includes the notation 
that the veteran was depressed, had a decrease in sleep and a 
lack of energy.  

In April 2002, the veteran had paranoia and delusions but 
this was in reference to his hepatitis C.  

Social Security documents indicate that the veteran reported 
he stopped working in March 2002 due to hepatitis C, fatigue, 
confusion, anxiety and insomnia.  A report of a psychiatric 
examination indicates that social functioning was very 
limited with the veteran staying to himself with few friends.  
The veteran's concentration and task completion were found to 
be limited secondary to depression and PTSD.  It was also 
noted that he had problems with irritability with coworkers.  
The diagnoses were PTSD and major depression with psychotic 
features.  An April 2002 report of attending physician 
indicates that the veteran's primary diagnosis was hepatitis 
C and the secondary diagnosis was depression.  Subjective 
symptoms were severe fatigue, weakness in lower extremities, 
insomnia and depression.  It was noted that the veteran had 
symptoms likely related to depression and possibly due to 
chronic fatigue associated with hepatitis C.  It was opined 
that the veteran had major impairments in several areas.  It 
was opined that the veteran was unable to work as of March 
2002.  A separate report of attending physician which was 
also dated in April 2004 and associated with the Social 
Security records indicates that the primary diagnosis was 
hepatitis C and the secondary diagnosis was PTSD.  Subjective 
symptoms included depression, irritability, insomnia, fatigue 
and panic attacks.  It was opined that the veteran had major 
impairments in several areas.  It was opined that the veteran 
was unable to work as of March 2002.  

In June 2002, it was noted that the veteran continued to 
struggle with PTSD symptoms.  He had psychotic ideas but 
these pertained to his hepatitis C.  The diagnosis was PTSD 
and major depressive episode with psychotic features.  

In July 2002, the veteran was noted to be doing better but 
was still plagued by irrational thoughts of being contagious.  
There was no suicidal or homicidal ideation.  There was some 
avoidance and self limitation due to irrational thoughts.  
The pertinent diagnoses were PTSD and major depressive 
episode with psychotic features.  

In September 2002, the veteran's mood was found to be 
brighter.  He was able to leave the house.  The paranoid 
ideas occurred but they were dismissed and the crying jags 
stopped.  There was no suicidal or homicidal ideation.  The 
PTSD features were noted to have persisted.  The pertinent 
diagnoses were PTSD and major depressive episode with 
psychotic features.  

A VA general psychiatric examination was conducted in 
September 2002.  The veteran was well dressed and reasonably 
groomed.  He complained of memories of Viet Nam.  He did not 
experience intrusive memories except when he engaged in 
conversations about the war or watched war movies.  He had 
nightmares approximately once per month but denied 
flashbacks.  The memories of Viet Nam caused him to be 
depressed but did not cause panic attacks.  The veteran 
reported he was easily startled and hypervigilent.  He slept 
only three hours per night which caused poor energy the 
following day.  The insomnia was due to physical 
difficulties.  The veteran reported that the PTSD symptoms 
did not interfere with his employment in the past but did 
cause him to be socially isolative from his friends and 
family.  He also felt depressed about his physical health.  
He reported memory and concentration deficits.  He denied 
psychotic symptoms including hallucinations.  He denied 
suicidal or homicidal ideation.  The veteran was divorced and 
reported that he was isolative from his family.  He lived 
alone and was able to function independently.  Mental status 
examination revealed that speech was of normal rate, rhythm, 
tone and pressure.  The veteran was alert and oriented to 
time, person, place, and purpose.  His recall was good and 
long term memory was intact.  Concentration was good.  Affect 
was full but mood was depressed.  There was no suicidal 
ideation.  There was no looseness of associations or paranoid 
ideation.  No delusions were noted.  There were no auditory 
hallucinations, ideas of reference, thought broadcasting or 
thought withdrawal.  The pertinet Axis I diagnoses were 
depression not otherwise specified and chronic PTSD of 
delayed onset.  A GAF for the PTSD was determined to be 67-72 
at the time of the examination and also for the past year.  
The examiner noted that the PTSD had not interfered with the 
veteran's employment related abilities.  The examiner 
estimated that 85 percent of the veteran's symptoms were due 
to his depression including depression, anxiety, memory and 
concentration difficulties, social isolation, irritability, 
crying spells, insomnia and loss of energy.  Being easily 
startled, hypervigilent and having nightmares were all 
attributed solely to the PTSD.  

In October 2002, the veteran was more energetic and able to 
leave the house.  Paranoid ideas occurred but they were 
dismissed and the crying jags stopped.  There was no suicidal 
or homicidal ideation but the PTSD features persisted.  A 
second clinical record dated the same month indicates that 
the veteran's condition was stable and his mood was slightly 
depressed.  There was no suicidal or homicidal ideation.  
Intrusive thoughts persisted as did insomnia but this was 
helped with medication.  The diagnosis was PTSD.  

In December 2002, it was noted that the veteran's condition 
was stable and his mood was slightly more depressed.  There 
was no suicidal or homicidal ideation.  intrusive thoughts 
persisted as did insomnia but this was helped with 
medication.  There was no return of the psychotic thinking 
though the veteran admitted to being more aware of his 
ineffectiveness.  He still felt comfortable moving in public.  
The diagnosis was PTSD.  A separate clinical record also 
dated in December 2002 reveals that the veteran's mood was 
still depressed.  PTSD symptoms remained.  There was no 
suicidal or homicidal ideation.  

The Board finds the pertinent evidence of record dated within 
one year of January 6, 2003 fails to demonstrate that a 100 
percent evaluation was warranted for the service connected 
PTSD prior to January 6, 2003.  There is no evidence of 
virtual isolation in the community.  The veteran was 
isolative but was able to maintain a relationship with a few 
friends and he was also able to leave his house.  This does 
not warrant a finding that the service connected disability 
results in virtual isolation.  The veteran was also able to 
attend monthly medical appointments during the applicable 
time period without evidence of needing assistance.  There is 
no competent evidence of the presence of totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  Some of 
the documents from the veteran's Social Security claim 
include notations that the veteran was unable to work as of 
March 2002 but these opinions included service connected and 
non-service connected disabilities.  There is no indication 
in the Social Security records that the veteran was unable to 
obtain or retain employment solely as a result of his service 
connected PTSD.  In fact, the examiner who conducted the 
September 2002 VA examination determined that the 85 percent 
of the impairment that the veteran experienced due to mental 
disorders was attributed to non-service connected depression.  

The fact that a 100 percent rating was not warranted prior to 
January 6, 2003 is supported by the GAF assigned by the 
examiner who conducted the September 2002 VA examination.  At 
that time, the examiner determined that a GAF of 67-72 was 
warranted for the PTSD.  The GAF is a scale reflecting the 
psychological, social and occupational functioning under 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 31 and 40 is reflective of 
some impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work); a 
GAF between 41 and 50 is reflective of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting), or any serious impairment social, 
occupational, or school functioning (no friends, unable to 
keep a job); a GAF between 51 and 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers); a GAF between 61 
and 70 is indicative of mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  The examiner's assignment of a GAF between 
67-72 in September 2002 demonstrates, at the most, that the 
veteran's PTSD symptoms were mild.  

The evidence of record demonstrates that the veteran has more 
than one mental disorder.  The Board has considered the 
holding by the Court in Mittleider v. West, 11 Vet. App. 181, 
182 (1998), which precludes the Board from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  However, in this case, 
the examiner who conducted the September 2002 VA examination 
opined that 85 percent of the veteran's symptoms were due to 
his depression and only 15 percent were due to the service 
connected PTSD.  Thus, there is medical evidence that 
differentiates between the veteran's service-connected PTSD 
and other nonservice-connected psychiatric disorders.  

Based on the record, the Board must conclude that the clear 
preponderance of the evidence is against a finding that it 
was factually ascertainable that there was an increase in 
PTSD symptomatology during the one-year period prior to 
January 6, 2003, which would warrant assignment of a 100 
percent rating.  The Board believes considerable weight 
should be given to the opinion of trained medical 
professional who attributed a majority of the veteran's 
psychiatric symptoms to non-service connected depression.  

In sum, the Board concludes from the totality of evidence in 
this case that it was not factually ascertainable at any time 
prior to January 6, 2003, that a 100 percent evaluation was 
warranted for the veteran's service-connected PTSD.  In 
reaching this determination, the Board is unable to find such 
a state of approximate balance of the positive evidence with 
the negative evidence regarding any issue material to the  
determination in this matter so as to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).




ORDER

The appeal is denied as to both issues.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


